DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  “The electrode of claim 1 comprising” should be changed to “The electrode of claim 1 wherein the binder comprises”.  
Claim 10 is objected to because of the following informalities:  the period is missing at the end of the claim.  
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta et al (US 20150086873) in view of Wu et al (US 20200075934).
	Regarding claim 1, Hotta et al. is directed to a negative electrode for a lithium ion cell comprising active material, conductive additive and polymer binder.  Regarding claims 1 and 5, the binder can comprise PTFE, PVDF, PAA, saccharides (such as CMC), EPDM, SBR, polyimide, and polyaramide, or “a combination of two or more types may be used” ([0040]).  Regarding claim 1, in Example 1, the electrode comprises 3.5 wt% SBR and 5 wt% CMC, and in Example 3, the electrode comprises 8 wt% polyimide (both amounts of binder anticipate the claimed range of 6-20 wt% and the range of 8-18% in claim 8).  The binders PVDF, CMC, and SBR would inherently have an elastic modulus of no more than about 2.4 GPa as claimed (or no more than about 2 GPa as recited in claim 9).  In Example 1, the electrode comprises 15 wt% graphite in addition to the 8.5 wt% binder.  The electrode thus comprises 76.5% active material, 15% graphite, and 8.5% binder.  Regarding claims 2-4, the active material comprises a silicon oxide-silicon-carbon composition ([0022]).  Regarding claim 5, the binders PVDF, CMC, and SBR would inherently have an elongation of at least about 35%.  Regarding claim 1, polyimide inherently has a tensile strength of at least about 60 MPa.  
	Hotta et al. do not expressly teach that the electrode comprises 78-92% active material, and 1-7 wt% nanoscale conductive carbon as recited in claim 1, and that the binder comprises at least about 50 wt% polyimide and at least about 5% of a distinct second binder (PVDF, CMC, SBR) as also recited in claim 1.  The species of nanoscale carbon in claim 7 are also not disclosed.
	However, as noted above, the reference teaches that “two or more” binder polymers may be used.  Furthermore, the reference teaches in [0040] that “when…a combination of a binder having high hardness and a binder having flexibility is used, a negative electrode excellent in the life characteristics can be produced.”  It would have been obvious to one skilled in the art to use a polymer blend comprising at least 50% polyimide as the binder of Hotta et al., as polyimide has high hardness, and an additional binder to provide flexibility.  Accordingly, this limitation of claim 1 would have been rendered obvious.  Similar rationale applies to claim 9 which recites about 60-90 wt% polyimide in the binder.  
	Wu et al. teach a negative electrode for a lithium battery that comprises an active material and a 2-6% of a conductive diluent such as carbon nanotubes ([0059]).  The reference also teaches that its active material (a silicon composition, see abstract) may be blended with other active materials such as graphite ([0061]).
	Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because it would have been obvious to add 2-6% carbon nanotubes (nanoscale carbon) to the electrode of Hotta et al.  Carbon nanotubes are a known conductive additive in negative electrodes, as evidenced by the disclosure of Wu et al.  Further regarding claim 1, as also shown in Wu et al., the “graphite” contained at 15% in the electrode of Hotta et al. can also be considered “active material.”  Thus, the combined silicon material and graphite is 91.5% of the electrode of Hotta, which is within the range of 78-92% recited in claim 1.  The graphite of Hotta could be replaced with up to 6 wt% carbon nanotubes as suggested by Wu et al.  The active material in this case would constitute 85.5% of the electrode of Hotta et al. (9% graphite, 76.5% silicon material) which reads on the ranges of claims 1 and 8.  
	Regarding claim 10, an electrode comprising an active material combination of 76.5% silicon composite and 9% graphite means that the active material is 89% silicon composite and 11% graphite, which meet the claimed ranges.  If fewer nanotubes and more graphite were used, the claimed range would still be met.  Regarding the BET surface area limitation of the claimed graphite (2-100 m2/g), it would be obvious to optimize this property as it affects electrochemical activity of a material.  As such, the range would be rendered obvious.
	Regarding claim 11, the electrode of modified Hotta et al. would possess the claimed properties because it has the same structure and composition as the claimed electrode.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11094925.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘925 patent (specifically claims 10-12, 19 and 20) anticipate instant claims 1-6 and 9-11.  Instant claims 7  and 8 are also rendered obvious because claim 8 recites overlapping ranges, and claim 7 recites nanoscale conductive carbon species that are well known (carbon nanotubes, carbon black).  
	It is recognized that the instant application is a divisional of the ‘925 patent.  However, the above double patenting rejection is believed to be proper.  As stated in the restriction requirement of 1/31/20 in the file of the ‘925 patent:  “Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
September 19, 2022